DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 19, 2021 has been entered.

Response to Amendment
Claims 1, 2, and 17-20 have been amended.  Claims 8 and 9 have been canceled.  Claims 1-7 and 10-20 are pending and are provided to be examined upon their merits.

Response to Arguments
Applicant's arguments filed April 19, 2021 have been fully considered but they are not persuasive.  A response is provided below in bold where appropriate.
Applicant argues 35 USC §112(a) rejection, starting pg. 11 of Remarks:

I. REJECTIONS UNDER 35 U.S.C. § 112(a)
“formatting, by the monitoring processor according to a protocol, the generated alert message for transmission ...”, as claimed for example, in claim 1. The Examiner alleges that: “the formats appear to be formats of market orders” and that “[there] is no teaching of formatting a message by a monitoring processing according to a protocol generated alert message.” That is, the Examiner asserts that there is no support for the limitation of formatting an alert message by the monitor processor according to a protocol. See the Final Office Action dated February 3, 2021, page 9. Applicants again respectfully disagree and submit that these claims are adequately supported by the Specification.
According to Applicants’ Specification, the disclosed system or method converts the exchange-based order information into messages, for example, instant messages.
For example, as noted by Applicants’ Specification, 
[0078] In one or more embodiments, the monitoring processor generates a message when an incoming transaction satisfies a predetermined monitoring criteria or changes the status of the monitored product.
[0079] In one or more embodiments, the message is an instant message or an instant message in a chat room. In one or more embodiments, generating the message converts the transaction into the instant message. See Applicants’ Specification, paras. [0078] and [0079] (emphasis added).
The above teaches a monitoring processor generates a message when an incoming transaction satisfies a predetermined monitoring criteria or changes the status of a monitored product (specification [0078]) and generating the message converts the transaction into the instant message (spec. [0079]).  Therefore a transaction message (e.g. buy order) gets converted to an instant message by a monitoring processor.

Applicants submit that the foregoing limitations are further adequately supported, both explicitly and inherently, by at least Figures 5 and 6 (shown below) and Applicants’ Specification.


    PNG
    media_image1.png
    454
    645
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    393
    715
    media_image2.png
    Greyscale



[0011] ...a system or method is provided for monitoring one or more thinly traded products and/or markets and converting the exchange-based order information of a given product or market into messages (e.g., instant messages) to market participants. When the status of one or more monitored products or markets changes, an instant message may be generated reflecting those changes in the market. The instant messages may be disseminated to all, or a subset of, market participants who have registered interest in the monitored product.” (emphasis added).
[0018] As used herein, a financial message refers both to messages communicated by market participants to an electronic trading system and vice versa. Financial messages communicated to the electronic trading system, also referred to as “inbound” messages, may include request or order messages, such as trader orders, order modifications, order cancellations and the like, as well as other message types. Financial messages communicated from the electronic trading system, referred to as “outbound” messages, may include messages responsive to inbound messages, such as confirmation or acknowledgment messages, or other messages such as market update messages, quote messages, and the like, such as the alert messages discussed below.
[0029] [Referring to Figure 5, the] exchange order book 504 includes the current bid and offer prices to enter a transaction for various products and/or markets. For example, exchange order book 504 includes the current buy and sell prices and quantities for a futures market. Referring to Figure 5, the exchange order book 504 includes product designations (e.g., NGF6, NGG6, LNF6, LNG6 and MFF6), a buy quantity for each product designation (e.g., 30, 10, 5, 15 and 5, respectively), a buy price for each product designation (e.g., 3250, 3350, 4500, 4600 and 2350, respectively), a sell quantity for each product designation (e.g., 10, 5, 7, 1 and 7, respectively) and a sell price for each product designation (e.g., 3252, 3352, 4650, 4750 and 2400, respectively). When a new bid or offer transaction is entered by a market participant, the unsatisfied transaction will be entered on the exchange order book 504. For example, a market participant enters a bid to buy a new product (e.g., designated by MFF6) at a quantity of 5 contracts for $2,350 per contract. Further, another market participant enters a bid to sell the new product MFF6 at a quantity of 7 contracts for $2,400 per contract. See Applicants’ Specification, paras. [0011], [0018], [0019], and [0029],
The current system/method converts the exchange-based order information into formatted messages and displays them, for example, as shown in Figure 5, windows 510A and 510B (financial messages) and/or as shown in Figure 5, windows 512 and in Figure 6 (instant messages). From reading Applicants’ See https://www.merriam-webster.com/dictionary/protocol.
In other words, a generated alert message must be converted or formatted by a processor according to a specific and unique protocol in order to be displayed and to enable communication of, for example, an instant message. In this example, a processor must convert or format the exchange-based order information according to the instant message protocol (set of conventions governing the treatment and especially the formatting of data in an electronic communications system) for the exchange-based order information to be communicated and to be displayed as an instant message as shown in Figure 5, window 512 and in Figure 6. Other types of messages may include electronic mail (email), mobile phone text messaging, automated telephone calls, “tweets” on Twitter®, etc.
As noted by the Applicants’ Specification:
[0025] Referring to Figure 5, an exemplary embodiment for facilitating the dissemination of order status information is provided. The system 500 includes an exchange market watcher service 502, an exchange order book 504, one or more market makers 506, and a market participant computer screen desktop 508. The market participant computer screen desktop 508 includes one or more trading market windows 510A and 510B, and an instant message windows 512.
[0026] The exchange market watcher service 502 monitors the exchange order book 504 for changes in the status of one or more products and/or markets. The exchange market watcher service 502 is part of another component of a trading network environment, such as the transaction processing system. In this embodiment, the transaction processing system (e.g., the match engine) is thus improved by providing alerts to market participants about status changes for the monitored product.
[0035] The market participant computer screen desktop 508 provides a market maker 506 with one or more trading market windows 510A and 510B, and an instant message windows 512. Market makers 506 monitor exchanged based electronic market activity using the market participant computer screen desktop 508. For example, the market makers 506 can choose to monitor specific products using one or more trading market windows 510A and 510B. The market makers 506 also use instant 
[0036] In an embodiment, the exchange market watcher service 502 leverages the existing instant messaging based applications and instant message windows 512 on the market participant computer screen desktops 508 to provide notifications of market conditions. In this example, a market alert is provided when a bid for 5 contracts of the new product MFF6 at $2,350 for each contract. Similarly, a market alert is provided when an offer for 7 contracts of the new product MFF6 at $2,400 for each contract.
[0037] Referring to Figure 6, an exemplary instant message used in another disclosed embodiment is depicted. In this example, a market participant has an instant message contact for the exchange market watcher service 502 (e.g., “cme_marketupdate”). Messages from the instant message contact may be displayed in a chat room, or in a separate tab for the contact. Further, in this example, when an offer to enter a transaction for a new product (e.g., “Chicago Ethanol Future CU”) is entered into the market order book 504, the market participant is notified (e.g., “1 Offer @ 1.3955 Mar15 Chicago Ethanol Future CU”). In this example, the type of transaction (e.g., bid or offer), the quantity of the transaction (e.g., how many contracts), the price per contract, the date and the product designation is provided. Additional, different, or less information may be provided.
[0038] In additional embodiments, notifications may be provided by the exchange market watcher service 502 to market makers 506 via electronic mail (email), mobile phone text messaging, automated telephone calls, “tweets” on Twitter®, etc. Additional and different notifications may be provided. See Applicants’ Specification, paras. [0025] - [0026], and [0035] - [0038].
Therefore, from Applicants’ Figures and Specification, a person of ordinary skill in the art, would understand that a generated alert message is converted or formatted according to a protocol to enable the communication and the presentation of the generated alert message to the market participant upon receipt.
Respectfully, what is the protocol?  Exactly how is the transaction converted (i.e. what are the steps)?  The specification cited just teaches converting a transaction to an instant message, without teaching how the conversion happens.  Also, one of ordinary skill in the art would not provide an improvement over prior art systems.
Nevertheless, in order to advance prosecution and without acquiescing to the propriety of the rejection, Applicants have amended claim 1 to recite: “wherein the generating comprises converting, by the monitoring processor according to a protocol, the generated alert message for transmission, via the communications network, to each of the subset of the plurality of market participants without the market participant having transmitted a request for the generated alert message, the protocol enabling presentation of the generated alert message to the market participant upon receipt by a device associated therewith and coupled with the communications network; and transmitting, by the monitoring processor, the converted generated alert message only to the devices associated with the subset of the plurality of participants via the electronic communications network.” Claims 17 and 19 have been similarly amended.
Accordingly, Applicants submit that claims 1-7 and 10-20 are adequately supported by the Specification and respectfully request that this rejection be withdrawn.
The rejection is respectfully maintained but modified for the claim amendments.  The Examiner will reconsider if Applicant can provide the steps (protocol) used in converting the transaction.  Also, if one of ordinary skill in the art is providing the protocol, that would not be an improvement over prior art systems.

Applicant argues 35 USC §101 rejection, starting pg. 16 of Remarks:

II. REJECTIONS UNDER 35 U.S.C. § 101
Claims 1-7 and 10-20 were rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.
Applicants submit that the present claims are not directed to an abstract idea. Instead, the claims are directed to a practical, novel, and patentable system for generating, communicating and displaying alert messages to at least a subset of a plurality of participants via an electronic communications network so as to reduce the amount of information communicated thereto via one or more electronic communications channels wherein the subset of the plurality of market participants need not continuously observe the state of the market for specified product to learn of the occurrence of a threshold change therein. This is not a method of organizing human activity as asserted by the Examiner.

The claimed invention directly addresses an issue in electronic transaction processing systems which process a high volume of transactions and communicate data indicative thereof via limited number of electronic communications channels. The claimed invention obviates the need to continually monitor these communications channels to learn of changes in the state of the system.
The current claims are integrated into a practical application of selectively generating and communicating alert messages to at least a subset of a plurality of participants via an electronic communications network only when an incoming transaction results in a threshold change in a state of an electronic market so as to reduce the amount of information communicated thereto via one or more electronic communications channels wherein the subset of the plurality of market participants need not continuously observe the state of the market for specified product to learn of the occurrence of a threshold change therein.
Example 21, Claim 1 transmits a formatted alert to a computer of a (singular) remote subscriber.
The Examiner alleges that “improving a business process of processing a high volume of transactions is not solving a technological problem.” See the Final Office Action dated February 3, 2021.
Applicants respectfully disagree. Here, the claims are tied to a specific application (electronic data transaction processing systems) and do not attempt to cover the entire field. The claims, as such, are directed to an improvement to a specific useful application in a specific technological field. The claims relate to the field of electronic data transaction processing systems. The claims are directed to an improvement to a technological process that is neither a task that can be performed in the human mind or on a piece of paper. The current claims solve a problem that uniquely arises in the fields of computer technology and exchange computing systems, where sending large volumes of information via multiple bandwidth communication channels affect the conventional functioning of the electronic data transaction processing systems. The current claims improve data transaction processing systems by reducing complexity, network congestion and computational load. The claims are not abstract.
The requirement is to determine if the claims recite any abstract element.  The Examiner maintains they do.

The claimed invention is a specific and practical application which improves upon the ability of a computer to minimize an amount of data communicated to a recipient. This is clearly an improvement to computer technology.
Respectfully, any message sent to a person and not broadcast to everyone does this.  An email or instant message can just send a message to a person.  This would not be improving prior art technology.
In the present Advisory Action, the Examiner refers to the title of Applicants’ disclosure as being indicative of the nature of Applicants’ claims. See the Advisory Action dated April 9, 2021. Applicants submit that using Applicants’ title as a basis for determining that the claims are directed to non-patentable subject matter results in a gross overgeneralization of the claims and is strongly indicative that the Examiner is, in fact, improperly ignoring the specific limitations of the claims, as well as the claimed combination.
The Examiner responds that it is proper to look at the focus of the invention, and the rejection is not based on the title.
Further, Applicants are aware of no support for the Examiner’s assertion that they need only identify a single abstract element to be considered abstract. See the Advisory Action dated April 9, 2021. Applicants specifically request that the Examiner provide support for such an assertion if it is to be maintained.
The above is not the basis of the rejection. 

From MPEP 2106.04(a)…
“Examiners should determine whether a claim recites an abstract idea by (1) identifying the specific limitation(s) in the claim under examination that the examiner believes recites an abstract idea, and (2) determining whether the identified limitations(s) fall within at least one of the groupings of abstract ideas listed above. The groupings of abstract ideas, and their relationship to the body of judicial precedent, are further discussed in MPEP § 2106.04(a)(2).”

The Examiner stands by the statement and it is supported by the MPEP cited above.  There is no requirement that all of the claim elements or limitations be abstract.  Only one limitation can make the claims abstract.

In particular, Applicants respectfully request the rejection be withdrawn in light of the following remarks.
Step 1 - The claims are drawn to a statutory category
For step 1 as set forth in MPEP § 2106, the claims are directed to processes or apparatuses, so they are drawn to a statutory category. Claims 17 and 19 are drawn to a machine and claim 1 is drawn to a process and as such falls within at least one of the four categories of patent eligible subject matter.
Step 2A. - The claims are not directed to an abstract idea
For step 2A as set forth in MPEP § 2106, the Final Office Action states that claims 1-7 and 10-20 were directed to the judicial exception of “certain methods of organizing human activity.” See the Final Office Action dated February 3, 2021, page 25.

Applicants again respectfully disagree. Applicants are claiming a technology-based solution using algorithms and not an abstract idea-based solution implemented with generic technical components in a conventional way. Accordingly, the claims do not preempt the use of the abstract idea of organizing human activity but instead carve out a specific system/process and practical application for doing so. See Bascom Global Internet v. AT&T Mobility EEC, 2015-1763 (Fed. Cor. June 27, 2016, page 18 and 19).

Bascom improved computer technology of Internet filtering.  Applicant is not claiming a new or improved filtering technology.  Preemption is not a two-way test for eligibility.
Step 2A - Prong One
Step 2A as set forth in MPEP § 2106 is a two-prong inquiry. In Prong One, the question is whether the claim recites a judicial exception. The claims are not directed to an abstract idea. Applicants are not claiming a generic way of organizing human activity but is instead claiming a technology-based solution and not an abstract idea based-solution implemented with generic technical components in a conventional way.
Applicants submit that the claims are not directed to an abstract idea and the claims do not describe an idea of itself.

While the claims recite terms that may be construed as commercial or economic, these terms are used to tie the invention to the practical application but do not transform what is otherwise not an abstract idea into an abstract idea.
Instead, the claims describe a specific application selectively monitoring a state of an electronic market, as stored in a data structure, for threshold changes and generating and sending alert messages only when a threshold change occurs.
From Applicant’s disclosure…
“The disclosed embodiments relate to facilitating the dissemination of order status information to market participants from an Exchange, such as the Chicago Mercantile Exchange ("CME"). According to one or more disclosed embodiments, a system or method is provided for monitoring one or more thinly traded products and/or markets and converting the exchange-based order information of a given product or market into messages ( e.g., instant messages) to market participants. When the status of one or more monitored products or markets changes, an instant message may be generated reflecting those changes in the market. The instant messages may be disseminated to all, or a subset of, market participants who have registered interest in the monitored product.” [0011]

Applicant’s own disclosure indicates the focus of the invention is dissemination of order status to market participants and not about new or improved technology.  

The claimed invention directly addresses an issue in electronic transaction processing systems which process a high volume of transactions and communicate data indicative thereof via limited number of electronic communications channels. The claimed invention obviates the need to continually monitor these communications channels to learn of changes in the state of the system.

The claims, as such, are directed to an improvement to a specific useful application in a specific technological field. The claims do not recite a fundamental economic practice or a method of organizing human activity, but rather are directed to an improvement to a technological process that is neither a task that can be performed in the human mind or on a piece of paper. The claims are not abstract.

The current claims as a whole amount to significantly more than simply organizing and comparing data. The claimed invention addresses the Internet-centric challenge of alerting a subscriber without having to continuously transmit data thereto.
As noted in MPEP § 2106.04(a)(2), the requisite certain methods of organizing human activity are limited to activities relating to fundamental economic principles or practices, commercial or legal interactions, or managing personal behavior or relations or interactions between people.
While the claims recite terms that may be construed as commercial or economic, these terms are used to tie the invention to the practical application but do not transform what is otherwise not an abstract idea into an abstract idea.
Further, the Supreme Court has cautioned that “[a]t some level, all inventions embody, use, reflect, rest upon, or apply laws of nature, natural phenomena, or abstract ideas,” and has cautioned “to tread carefully in construing this exclusionary principle lest it swallow all of patent law.” See Alice Corp., 573 U.S. at 216.
The claims cannot be performed in the human mind, or by using pen and paper. The claims are not abstract.
The rejection is not based on mental processes but Certain Method of Organizing Human Activity.  The Examiner maintains the claims recite abstract elements.
Step 2A - Prong Two
However, assuming, arguendo, that the Examiner concludes that the claims recite a judicial exception, the claims are not abstract as the claims are integrated into a practical application of the exception.
Here, the current claims are integrated into a practical application of selectively generating, communicating, and displaying alert messages to at least a subset of a plurality of participants via an electronic communications network only when an incoming transaction results in a threshold change in a state of an electronic market so as to reduce the amount of information communicated thereto via one or more electronic communications channels wherein the subset of the plurality of market participants need not continuously observe the state of the market for specified product to learn of the occurrence of a threshold change therein.
The claims describe a specific application for selectively monitoring a state of an electronic market, as stored in a data structure, for threshold changes 
Applicants point out that “[s]ome claims reciting an abstract idea are not directed to the abstract idea because they also recite additional elements (such as an improvement) demonstrating that the claims as a whole clearly do not seek to tie up the abstract idea. In such claims, the improvement, or other additional elements, shifts the focus of the claimed invention from the abstract idea that is incidentally recited.” See MPEP § 2106.04(a)(1)(H).
As noted in the MPEP, “[a]n important consideration in determining whether a claim is directed to an improvement in technology is the extent to which the claim covers a particular solution to a problem or a particular way to achieve a desired outcome, as opposed to merely claiming the idea of a solution or outcome.” See MPEP § 2106.05(a).
Applicants submit that the present claims cover a particular solution to a problem and a particular way to achieve a desired outcome, e.g., the claims directly address an issue in electronic transaction processing systems which process a high volume of transactions and communicate data indicative thereof via limited number of electronic communications channels. The claimed invention obviates the need to continually monitor these communications channels to learn of changes in the state of the system.
See Office Example 21, Claim 2 where a technical solution was provided by causing an offline device to become online.  
The Examiner alleges that “improving a business process of processing a high volume of transactions is not solving a technological problem.” See the Final Office Action dated February 3, 2021.
Applicants respectfully disagree. Here, the claims are tied to a specific application (electronic data transaction processing systems) and do not attempt to cover the entire field. The claims, as such, are directed to an improvement to a specific useful application in a specific technological field. The claims relate to the field of electronic data transaction processing systems. The claims are directed to an improvement to a technological process that is neither a task that can be performed in the human mind or on a piece of paper. The current claims solve a problem that uniquely arises in the fields of computer technology and exchange computing systems, where sending large volumes of information via multiple bandwidth communication channels affect the conventional functioning of the electronic data transaction processing systems. The current claims improve data transaction processing systems by reducing complexity, network congestion and computational load. The claims are not abstract.
The claims need to recite a technical improvement, as in Office Example 21, Claim 2, where an alert activated a stock viewer application and an offline device became online.  
The technological problem is solved by selectively generating, communicating, and displaying alert messages to at least a subset of a plurality of participants via an electronic communications network only when an incoming transaction results in a threshold change in a state of an electronic market so as to reduce the amount of information communicated thereto via one or more electronic communications channels wherein the subset of the plurality of market participants need not continuously observe the state of the market for specified product to learn of the occurrence of a threshold change therein.
As noted in Applicants’ Specification:
One or more of the disclosed embodiments may also reduce the amount of information that must be communicated to the market participant and may also reduce distractions to one or more market participants, thereby improving efficiency and reducing errors. For example, in a live environment, such as a trading pit, market participants are able to observe market conditions by perceiving, consuming and synthesizing large volumes of information via multiple high bandwidth communications channels (i.e., by receiving information in the trading pit by monitoring numerous computer displays, listening to other traders, observing market activity and volume, etc.). Further, in such a live environment, the ability to discriminate between relevant and superfluous information may be enhanced by the market participant's immersion therein. However, in an electronic trading environment, the flow of information may be funneled through or otherwise constrained by the information channels available via the market participant's electronic device (i.e., a computer, mobile phone, etc.), which may significantly impede the market participant's ability to monitor market conditions. In other words, as opposed to the trading pit wherein the participant is exposed to or otherwise immersed in multiple information sources which surround the participant, in an electronic trading environment, all information is channeled or otherwise flows to the participant via a singular medium (i.e., the interface of their electronic trading terminal), focusing and compacting that flow of information. Further, the information channels available in an electronic trading environment may also limit the uptake of information and/or limit the ability to discriminate among various information sources. These problems may be exacerbated in a fast moving market. Accordingly, while electronic trading systems may provide significant benefits (e.g., with respect to trading efficiency, information access, data analysis, etc.), such electronic trading systems may detract from the participant's ability to observe market conditions and to perceive and process large amounts of information provided via a variety of independent communication 
... it will be appreciated that the disclosed embodiments may be used for communications among participants which consolidate public and private components in a publicly distributed message. For example, where multiple requestors make requests from a system but each wishes to remain anonymous among all of the other requestors, the system may respond to those requests with a single broadcast message to all of the requestors indicating the status of each request rather than individual response messages. The disclosed embodiments may facilitate such a broadcast message allowing each requestor to know the status of their own request without being able to associate the remaining request statuses with any of the other requestors.
In another embodiment, the product MFF6 is a new or existing product on the Exchange. In this embodiment, the market makers 506 are interested monitoring the rate of transactions for the product MFF6. For example, the rate of transactions can be measured by the activity in the market (e.g., how many transactions are entered), by the market volume (e.g., how many contracts are entered), or a combination thereof. The activity and volume of transactions can be indicative of preferred market conditions. For example, a high level activity in a market of participation with low volume (e.g., many transactions for low quantities) may be preferred to low activity with high volume (e.g., few transactions for large quantities), and vice versa. In this embodiment, the market makers 506 register with the exchange market watcher service 502 to monitor the rate of transactions being entered on the exchange order book 504 (e.g., activity and/or volume is increasing/accelerating, decreasing/decelerating, or there is no activity). In another example, the market makers 506 may only be interested in receiving notifications for the rate of satisfied transactions.
In an embodiment, a plurality of market makers 506 are interested in monitoring market conditions for a plurality of non-overlapping products. For, example, one market maker registers for alerts for products NGF6, NGG6 and LNG6, and a second market maker registers for alerts for products LNF6 and MFF6. In this example, the market watcher service 502 maintains a data structure for storing the various market maker registrations, and monitors the exchange order book 504 for changes in See Applicants’ Specification as filed, paras. [0014], [0016], [0032], and [0034].
The claimed invention is a specific and practical application which improves upon the ability of a computer to minimize an amount of data communicated to a recipient. This is clearly an improvement to computer technology.
As noted in Applicants’ Specification:
One or more of the disclosed embodiments may improve existing systems and methods for monitoring new or existing products, such as in thinly traded markets, in an “electronic” marketplace and informing market participants when there is interest in one or more thinly traded markets. The disclosed systems and methods may provide an Exchange with an efficient way to facilitate the dissemination of information for multiple markets in a manner that supports the market participants’ current workflow and in a manner that minimizes consumption of the participant’s computational resources (e.g., does not take their desktop real estate), such as by leveraging the existing instant messaging based applications on the market makers’ computer system user interfaces (e.g., desktops). See Applicants’ Specification as filed, para. [0012].
Accordingly, similar to Finjan (and DDR), the claims provide an improvement to a specific technology and as such are not abstract.
A technical improvement needs to be recited in the claim(s).  It is unclear where a technical improvement is being claimed. 
Accordingly, as opposed to claiming a result or resulting system, the claims recite specific steps/operations which accomplish a desired result. As noted by the Court in Finjan Inc. v. Blue Coat Systems, Inc., “there is no contention that the only thing disclosed is the result and not an inventive arrangement for accomplishing the result. There is no need to set forth a further inventive concept for implementing the invention. The idea is non-abstract and there is no need to proceed to Step two of Alice.” See Finjan Inc. v. Blue Coat Systems, Inc., 2016-2520 (CAFC January 10, 2018), page 9. In particular, the claims are not directed to an abstract idea, i.e. they are NOT merely directed 
As opposed to claiming algorithms themselves or otherwise merely providing instructions to implement or apply such algorithms, the claimed invention improves upon the technical field of data processing by providing for a mechanism of selectively generating and communicating alert messages to at least a subset of a plurality of participants via an electronic communications network only when an incoming transaction results in a threshold change in a state of an electronic market so as to reduce the amount of information communicated thereto via one or more electronic communications channels wherein the subset of the plurality of market participants need not continuously observe the state of the market for specified product to learn of the occurrence of a threshold change therein. This is neither a routine nor conventional activity previously known in the industry, or a generic computerization thereof, but is instead a patentable application and meaningful limitation beyond generally linking the use of an abstract idea to a particular technological environment.
The claimed invention is a specific and practical application which improves upon the ability of a computer to minimize an amount of data communicated to a recipient. This is clearly an improvement to computer technology enabling a computer to do what it could not do before.
Step 2B - Whether a Claim Amounts to Significantly More (Search for an Inventive Concept)
However, assuming, arguendo, that the Examiner concludes that the claims are directed to an abstract idea, Applicants submit that for step 2B as set forth in MPEP § 2106, the claims recite significantly more than the judicial exception. MPEP § 2106 provides that: “Step 2A Prong Two determines whether:...[the] claim as a whole does not integrate the exception into a practical application, in which case the claim is directed to the judicial exception (Step 2A: YES), and requires further analysis under Step 2B (where it may still be eligible if it amounts to an inventive concept). See, MPEP § 2106.04(d) Integration of a Judicial Exception into A Practical Application [R-10.2019]. Further:
[t]he second part of the Alice/Mayo test is often referred to as a search for an inventive concept... an “inventive concept” is furnished by an element or combination of elements that is recited in the claim in addition to (beyond) the judicial exception, and is sufficient to ensure that the claim as a whole amounts to significantly more than the judicial exception itself. Alice Corp., 573 U.S. at 27-18, 110USPQ2d at 1981 (citing Mayo, 566 U.S. at 72-73,101 USPQ2d at 1966).
Evaluating additional elements to determine whether they amount to an inventive concept requires considering them both individually and in See, MPEP § 2106.05 Eligibility Step 2B: Whether a Claim Amounts to Significantly More [R-10.2019].
In particular, even if the claims are found to include an abstract idea, the claimed invention is neither a routine nor conventional activity previously known in the industry but is instead a meaningful limitation beyond generally linking the use of an abstract idea to a particular technological environment.
The claims recite limitations that amount to significantly more than the exception itself, limitations that are not well-understood, routine, or conventional in the field. The claims recite: “determining, by a first processor coupled with a non-transitory memory, a subset of the plurality of participants registered to receive alert messages for a specified product of one or more products via the electronic communications network; monitoring, by a monitoring processor coupled with a match processor and the non-transitory memory, incoming transactions received by the match processor for the specified product; ... determining, by the monitoring processor, that the first incoming transaction for the specified product does not result in a threshold change in the state of the market for the specified product, wherein the threshold change in the state of the market for the specified product comprises when a bid-offer width, a market depth, or a volume weighted average price of the specified product changes by more than a threshold amount; receiving a second incoming transaction by the match processor coupled with the non-transitory memory and upon receipt thereof, accessing, by the match processor, the data structure to determine whether one or more previously received but unsatisfied transactions are stored in the data structure which are at least partially counter to the second incoming transaction, and, based thereon, satisfy all or a portion of the second incoming transaction and store any residual unsatisfied portion of the second incoming transaction or the one or more previously received but unsatisfied transactions in the data structure, the state of the market for one of the one or more products being changed thereby; determining, by the monitoring processor, that the second incoming transaction for the specified product of the one or more products results in the threshold change in the state of the market for the specified product; generating, by the monitoring processor, an alert message indicative of the threshold change in the state of the market for the specified product only for the second incoming transaction for the specified product based on the determination that the second incoming transaction results in the threshold change in the state of the market for the specified product; wherein the generating comprises converting, by the monitoring processor according to a protocol, the generated alert message for transmission, via the communications network, to each of the subset of the plurality of market participants without the market participant having transmitted a request for the generated alert message, the protocol enabling presentation of the generated alert message to the market participant upon receipt by a device associated therewith and coupled with the communications network; and transmitting, by the converted generated alert message only to the devices associated with the subset of the plurality of participants via the electronic communications network;_wherein the converted generated alert message is displayed to the subset of the plurality of participants via a user interface by the receiving device; and wherein the subset of the plurality of market participants learn of the occurrence of the threshold change without messages comprising the current state of the market for specified product having to be continuously transmitted to the subset of the plurality of market participants.”, which are additional elements that provide “something more” than mere computer implementation of communicating information to undertake a financial transaction.
The combination of steps recited show that the claim is not to the idea of undertaking a financial transaction, but rather that the steps impose meaningful limits that enable the electronic data transaction system to selectively generate, communicate, and display converted alert messages to at least a subset of a plurality of participants via an electronic communications network only when an incoming transaction results in a threshold change in a state of an electronic market so as to reduce the amount of information communicated thereto via the electronic communications network. Thus, the claim amounts to significantly more than the judicial exception and the claims are neither routine nor conventional in the field.
Accordingly, the claims recite an inventive concept and significantly more than the judicial exception. “If the examiner determines that the element (or combination of elements) amounts to significantly more than the exception itself (Step 2B: YES), the claim is eligible.” 84 Fed. Reg. 56.
Should the Examiner disagree that Applicants’ claims amount to “significantly more,” Applicants request that the Examiner refer to the USPTO Memorandum dated April 19, 2018 entitled Changes in Examination Procedure Pertaining to Subject Matter Eligibility, Recent Subject Matter Eligibility Decision (Berkheimer v. HP, Inc.) which dictates how the Examiner should properly address and support an assertion that the claims do not provide “something more,” so as to address each and every element of Applicants’ claim to show that the claimed limitations, in the claimed combination, were well-understood, routine or conventional.
An additional element (or combination of elements) is not well-understood, routine, or conventional unless the Examiner finds, and expressly supports a rejection in writing with, one or more of the following four options:
1.    An explanation based on an express statement in the specification (e.g., citation to a relevant portion of the specification) that demonstrates the well-understood, routine, conventional nature of the additional element(s);

3.    A citation to a publication (e.g., book, manual, review article) that demonstrates the well-understood, routine, conventional nature of the additional element(s); or
4.    A statement that the Examiner is taking official notice of the well-understood, routine, conventional nature of the additional element(s) and the Examiner is certain, based upon his or her personal knowledge, that the additional element(s) represents well-understood, routine, conventional activity engaged in by those in the relevant art, in that the additional elements are widely prevalent or in common use and are capable of instant and unquestionable demonstration as being well-known.
The rejection is not based on well-understood, routine, or conventional.  
Applicants submit that, at least based on the lack of any valid rejection under 35 U.S.C. §§ 102 or 103, the Examiner cannot make any such showing that the claimed elements, in combination, are well-understood, routine, or conventional.
Abstract novel claims are still abstract claims.  
Accordingly, for at least these reasons, Applicants respectfully request that the Examiner withdraw this rejection of claims 1-7 and 10-20.
The rejection is respectfully maintained but modified for the claim amendments based on the above response.  If Applicant’s is improving computer technology, the improved technology needs to be claimed.    

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7 and 10-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1: YES).
The Examiner has identified method Claim 1 as the claim that represents the claimed invention for analysis and is similar to system claims 17 and 19.  Claim 1 recites the limitations of:
A computer implemented method for generating and communicating alert messages to at least a subset of a plurality of participants via an electronic communications network so as to reduce the amount of information communicated thereto via one or more electronic communications channels, the method comprising:
determining, by a first processor coupled to a non-transitory memory, a subset of the plurality of participants registered to receive alert messages for a specified product of one or more products via the electronic communications network:
providing, by the first processor, a data structure stored in the non-transitory memory and configured to store data indicative of one or more previously received but unsatisfied transactions representing a state of a market for the specified product;
monitoring, by a monitoring processor coupled with a match processor and the non-transitory memory, incoming transactions received by the match processor for the specified product;
receiving a first incoming transaction by the match processor coupled with the non-transitory memory and upon receipt thereof, accessing, by the match processor, the data structure to determine whether one or more previously received but unsatisfied transactions are stored in the data structure which are at least partially counter to the first incoming transaction, and, based thereon, satisfy all or a portion of the first incoming transaction and store any residual unsatisfied portion of the first incoming transaction or the one or more previously received but unsatisfied transactions in the data structure, the state of the market for the specified product being changed thereby;
determining, by the monitoring processor, that the first incoming transaction for the specified product does not result in a threshold change in the state of the market for the specified product, wherein the threshold change in the state of the market for the specified product comprises when a bid-offer width, a market depth, or a volume weighted average price of the specified product changes by more than a threshold amount;
receiving a second incoming transaction by the match processor coupled with the non-transitory memory and upon receipt thereof, accessing, by the match processor, the data structure to determine whether one or more previously received but unsatisfied transactions are stored in the data structure which are at least partially counter to the second incoming transaction, and, based thereon, satisfy all or a portion of the second incoming transaction and store any residual unsatisfied portion of the second incoming transaction or the one or more previously received but unsatisfied transactions in the data structure, the state of the market for one of the one or more products being changed thereby;
determining, by the monitoring processor, that the second incoming transaction for the specified product of the one or more products results in the threshold change in the state of the market for the specified product;
generating, by the monitoring processor, an alert message indicative of the threshold change in the state of the market for the specified product only for the second incoming transaction for the specified product based on the determination that the second incoming transaction results in the threshold change in the state of the market for the specified product;
wherein the generating comprises converting, by the monitoring processor according to a protocol, the generated alert message for transmission, via the communications network, to each of the subset of the plurality of market participants without the market participant having transmitted a request for the generated alert message, the protocol enabling presentation of the generated alert message to the market participant upon receipt by a device associated therewith and coupled with the communications network; and
transmitting, by the monitoring processor, the converted generated alert message only to the devices associated with the subset of the plurality of participants via the electronic communications network;
wherein the formatted generated alert message is displayed to the subset of the plurality of participants via a user interface by the receiving device; and
wherein the subset of the plurality of market participants learn of the occurrence of the threshold change without messages comprising the current state of the market for specified product having to be continuously transmitted to the subset of the plurality of market participants.

Step 2A-Prong 1: YES. The claims are abstract)
This judicial exception is not integrated into a practical application. In particular, the claims only recite: a first processor, non-transitory memory, monitoring processor, match processor, network, and user interface of a receiving device (Claim 1); a non-transitory memory, processor, network, user  interface of a receiving device (Claim 17); and a first processor, a non-transitory memory, match processor, monitoring processor, determining processor, message generation processor, network, user interface of a receiving device (Claim 19). The computer hardware is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  The first logic and second, third, fourth, fifth, and sixth logic in Claim 17 appears to be just software instructions executed by a processor.  See Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of ep 2B: NO. The claims do not provide significantly more)  
Dependent claims 2-7, 10-16, 18, and 20 further define the abstract idea that is present in their respective independent claims 1, 17, and 19 and thus correspond to Certain Methods of Organizing Human Activity and hence are abstract for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the claims 2-7, 10-16, 18, and 20 are directed to an abstract idea.  Thus, the claims 1-7 and 10-20 are not patent-eligible.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7 and 10-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 has “wherein the generating comprises converting, by the monitoring processor according to a protocol, the generated alert message for transmission” where no teaching of converting by the monitoring processor according to a protocol an alert message can be found in the disclosure.  Claims 17 and 19 have a similar problem.

From Applicant’s disclosure on “converting”…
“The disclosed embodiments relate to facilitating the dissemination of order status information to market participants from an Exchange, such as the Chicago Mercantile Exchange ("CME"). According to one or more disclosed embodiments, a system or method is provided for monitoring one or more thinly traded products and/or converting the exchange-based order information of a given product or market into messages ( e.g., instant messages) to market participants. When the status of one or more monitored products or markets changes, an instant message may be generated reflecting those changes in the market. The instant messages may be disseminated to all, or a subset of, market participants who have registered interest in the monitored product.” [0011]
“In one or more embodiments, the message is an instant message or an instant message in a chat room. In one or more embodiments, generating the message converts the transaction into the instant message.” [0079]
Therefore a transaction is converted into an instant message.  The specification  does not teach converting a generated alert message according to a protocol.  
Claims 2-7, 10-16, and 20 are further rejected as they depend from their respective independent claim.
	
Examiner Request
The Applicant is requested to indicate where in the specification there is support for amendments to claims should Applicant amend.  The purpose of this is to reduce potential 35 U.S.C. §112(a) or §112 1st paragraph issues that can arise when claims are amended without support in the specification.  The Examiner thanks the Applicant in advance.

Prior Art Rejection
An updated search was conducted but does not result in a prior art rejection at this time.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH BARTLEY whose telephone number is (571)272-5230.  The examiner can normally be reached on Mon-Fri: 7:30 - 4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHAHID MERCHANT can be reached on (571) 270-1360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KENNETH BARTLEY/Primary Examiner, Art Unit 3693